Citation Nr: 0728264	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

	


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Good cause having been shown, namely the appellant's advanced 
age, his motion for advancement on the docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(200
6).

In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in June 2007; a transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim, explained to him who was responsible 
for submitting such evidence, and developed all available 
evidence necessary for an equitable disposition of the claim. 

2. The veteran died in June 2003; the immediate cause of 
death was metastatic nasopharyngeal cancer, with clotting 
disorder contributing. 
3. At the time of the veteran's death, service connection was 
in effect for complete left sided paralysis, residuals of 
stroke as a result of smoking/nicotine dependence in service, 
which had been assigned a 100 percent disability evaluation, 
effective December 22, 1997; facial nerve numbness, residuals 
of stroke, assigned a 10 percent rating, effective December 
22, 1997; and pyelonephritis, assigned a 10 percent rating, 
effective September 18, 1951.

4. Neither service-connected paralysis, facial nerve 
numbness, residuals of stroke, nor pyelonephritis was the 
principal or a contributory cause of the veteran's death.    

5. Metastatic nasopharyngeal cancer was not present in 
service or shown to be causally or etiologically related to 
any disease, injury, or incident in service. 

6. Clotting disorder was not present in service or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service; nor is it a residual of the veteran's 
service-connected stroke.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor was it incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in August 2003 and 
January 2004, prior to the initial unfavorable AOJ decision 
issued in March 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the appellant's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in August 2003 and January 2004 informed the appellant of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claim; and his and 
VA's obligations in providing such evidence for 
consideration.  Neither VCAA notice informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The August 2003 and January 2004 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  
For these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice was harmless, and that 
to decide the appeal would not be prejudicial to the 
appellant.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, neither VCAA letter nor any subsequent 
communication from the AOJ to the appellant advised him of 
the evidence necessary to establish entitlement to a 
disability rating or an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
appellant on these two elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  When the 
issue is service connection for cause of death, disability 
ratings are not assigned; and, as the Board concludes herein 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, any question as to the appropriate effective 
date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the appellant would be of no benefit. 
VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing him 
with a VA examination.  The veteran's service medical 
records; private medical records; VA treatment records; July 
1957, February 1960, and April 2000 VA examination reports; a 
July 2003 opinion by Dr. Olson; an August 2003 opinion by Dr. 
Hollen; a September 2003 VA opinion; a January 2004 opinion 
by Dr. Porter; and April 2004 opinions by Dr. Mallarino and 
Dr. Holcomb were reviewed by both the AOJ and the Board in 
connection with adjudication of the appellant's claim.  The 
appellant has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development.  Thus, the 
Board finds that additional efforts to assist or notify the 
appellant in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Board notes that the laws regarding service connection 
for tobacco use and resultant disabilities were amended as of 
July 22, 1998.  For claims filed after June 8, 1998, service 
connection is prohibited for disability or death on the basis 
that it resulted from disease or injury attributable to the 
use of tobacco products during the veteran's active service.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300 (emphasis added).  
Additionally, service connection on a secondary basis may not 
be granted for a disability that is proximately due to or the 
result of an injury or disease previously service-connected 
as due to tobacco use.  Id.  However, service connection may 
be granted if a tobacco-related disability was manifest 
during service or to the requisite degree of disability 
within any applicable presumptive period.  Id.   

As reported on the veteran's death certificate, she died in 
June 2003 and the immediate cause of his death was metastatic 
nasopharyngeal cancer with clotting disorder a contributing 
factor.  

At the time of the veteran's death, she was service-connected 
for complete left side paralysis, residuals of stroke as a 
result of smoking/nicotine dependence in service; facial 
nerve numbness; and pyelonephritis.  The appellant contends 
that the veteran's cancer was a result of her long history of 
smoking and that the clotting disorder that contributed to 
her death was a residual of her stroke; therefore, he 
contends that service connection for the cause of the 
veteran's death is warranted. 

The medical evidence of record reveals that, in October 1995, 
the veteran suffered a major stroke associated with bilateral 
carotid artery disease and resulting in left side paralysis.  
Private medical records dated from August 2002 to October 
2003 show diagnoses and treatment for nasopharyngeal cancer.  
A December 2002 record also indicates diagnosis and treatment 
for coagulopathy caused by Leiden V deficiency.    

The appellant has submitted several opinions referable to the 
relationship between the veteran's death and her service.  
Specifically, an August 2003 opinion by Dr. Hollen stated 
that it is more likely than not that the contributing cause 
of death of clotting disorder was related to her long-
standing service-connected residuals of stroke.  Dr. Olson 
opined in July 2003 that her death was 100 percent connected 
with her clotting disorder and the residuals of stroke.  A 
January 2004 statement by Dr. Porter indicated that the 
veteran's 30 year smoking history may have been a causative 
agent in the development of her squamous cell carcinoma.  Dr. 
Holcomb stated in April 2004 that tobacco use in the form of 
cigarette smoking is certainly linked etiologically to the 
development of nasopharyngeal carcinoma.  Also in April 2004, 
Dr. Mallarino indicated that it is well known that non small 
cell carcinoma is associated with previous history of heavy 
smoking.  

However, a September 2003 VA opinion indicates that it is 
unlikely that the veteran's service-connected stroke had any 
relationship to the veteran's coagulus disorder.  The 
examiner stated that (s)he was not aware of any evidence in 
the literature that relates to the development of coagulus 
disorder after a stroke.  However, the opinion states that 
there is definite evidence in the literature that coagulus 
disorders develop in association with cancer.  Thus, the 
examiner opined that it is more likely that the veteran's 
coagulus disorder which caused her death was related to her 
cancer, as opposed to her previous stroke. 

The Board has considered all relevant evidence of record 
regarding the appellant's claim for service connection for 
the veteran's cause of death.  Initially, the Board notes 
that service connection based on the veteran's cancer as 
connected to her nicotine dependence is prohibited as a 
matter of law.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  As 
the veteran was not service-connected for nasopharyngeal 
cancer prior to her death and the appellant filed his claim 
for service connection for the cause of the veteran's death 
after June 8, 1998, service connection cannot be granted 
based on her cancer as a result of her nicotine dependence.

With regard to the veteran's clotting disorder, the Board 
notes that there is conflicting evidence of record regarding 
the connection between the veteran's clotting disorder and 
her service-connected stroke.  The Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Although the opinion of Dr. Hollen indicates that the 
veteran's clotting disorder was related to her stroke and the 
opinion of Dr. Olson states that the veteran's death was 100 
percent connected with the veteran's clotting disorder and 
residuals of stroke, neither opinion states that the 
veteran's clotting disorder was caused by the veteran's 
stroke.  Nor does either physician cite a rationale for his 
opinion.  Thus, the Board accords no probative weight to the 
opinions of Dr. Hollen and Dr. Olsen.   

In contrast, the Board observes that evidence shows that the 
veteran had a diagnosis of coagulopathy caused by Leiden V 
deficiency.  Additionally, the VA examiner notes that the 
medical literature shows that coagulus disorder is connected 
to cancer, but no literature shows such a connection to 
stroke.  The examiner opines that the veteran's coagulus 
disorder is more likely a result of the veteran's cancer, 
than of the veteran's stroke.  Because the VA examiner 
provides a rationale for their opinion, as well as reference 
to medical literature, the Board will accord large probative 
weight to this opinion.  Therefore, the Board finds that a 
preponderance of the evidence is against a finding that the 
clotting disorder that contributed to the veteran's death was 
a residual of her service-connected stroke.

The Board has also considered whether the veteran's death may 
be service-connected on a direct basis.  However, the Board 
finds no evidence linking such cause to the veteran's 
service.  As indicated above, there is no evidence that the 
veteran's metastatic nasopharyngeal cancer or clotting 
disorder were present prior to August 2002.

Thus, the only evidence of record that the veteran's death 
was related to his service is the appellant's own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence connecting the cause of the veteran's 
death to his time in service, the Board concludes that 
service connection on a direct basis is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
his claim must be denied.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


